Citation Nr: 1611369	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial higher rating than 10 percent for peptic ulcer disease (PUD).

2. Entitlement to an initial rating higher than 10 percent for generative joint disease of the right wrist, status post fracture and repair.

3. Entitlement to an initial rating higher than 20 percent for residuals of right wrist radial nerve damage.


REPRESENTATION

Appellant represented by:	Amy K. Hart, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction lies with the RO in Muskogee, Oklahoma.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in May 2014, when it was remanded to provide the Veteran with VA examinations to determine the severity of the Veteran's service-connected disabilities on appeal.  In that remand, the Board noted that the Veteran moved to Missouri and did not receive notification his scheduled VA examinations in Oklahoma.  Then, he was scheduled for examinations in Missouri after he returned to Oklahoma.  The Veteran stated that he did not receive notice of those examinations.

A copy of the May 2014 remand was mailed to the Veteran's address in Oklahoma.  It was returned as undeliverable.  It appears that the Veteran was scheduled for examinations in Oklahoma. He did not report to those examinations.  A copy of the November 2015 Supplemental Statement of the Case (SSOC) was mailed to the Veteran's address in Oklahoma.  It was also returned as undeliverable.  The Veteran's attorney stated that several items were mailed to the incorrect P.O. Box.  After the November 2015 SSOC, documents were mailed to the Veteran's address in Missouri.  To date, none of those documents have been returned as undeliverable. 

It is not readily apparent that the Veteran or his attorney has received copies of the May 2014 remand or the November 2015 SSOC.  In order to afford the Veteran due process, his address must be confirmed and he must be provided copies of those documents.  Further, given that it appears that the Veteran no longer resides in Oklahoma and his examinations were scheduled in Oklahoma, and presumably notice of such examinations was sent to the Oklahoma address which yielded undeliverable mail, new examinations should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine his correct mailing address.

2. After the Veteran's mailing address is confirmed, send the Veteran and his attorney copies of the May 2014 remand and the November 2015 SSOC.

3. Schedule the Veteran for a VA examination to determine the current severity of his peptic ulcer disease (PUD).  All necessary testing should be included and the claims file should be made available to the examiner for review.  Specifically, the examiner is asked to comment on the frequency and severity of the Veteran's associated symptoms.   Additionally, this examiner should comment on the effect that this disability has on the Veteran's employability.

4. Schedule the Veteran for orthopedic and neurologic examinations to determine the current severity of his right wrist disability. All necessary testing should be included and the claims file should be made available to the examiner for review.

The examiner(s) should address the following:

a. The functional limitation caused by this disability.

b. Identify the nerves affected and discuss the severity (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) of any associated neurological impairment. In considering the degree of impairment involving any nerve of the upper extremities, the examiner should assess this severity according to the rating criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8514, in terms of whether there is what amounts to complete versus incomplete paralysis; and whether it is mild, moderate, moderately severe, or severe. 

A complete rationale should accompany all opinions provided.

c. Identify any large or symptomatic scars associated with the Veteran's right wrist disability.  If a separate scars examination is necessary, one should be accomplished.

d. Indicate whether there is any joint malunion or nonunion that is related to the Veteran's service connected right wrist disability and comment on the effect that this disability has on the Veteran's employability.

5. Then, readjudicate the issues on appeal.  If the Veteran fails, without good cause, to report to the examinations scheduled, in adjudicating the claims on appeal, apply the provisions of 38 C.F.R. § 3.655, as appropriate.  If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

